Citation Nr: 1549701	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-25 630	)	DATE
	)`
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript is associated with the Veteran's claims file.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dated in May 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The reopened issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1976 rating decision denied entitlement to service connection for a right knee disability based on the determination that the Veteran's diagnosed chondromalacia of the right knee was considered to be a developmental abnormality rather than a disability under the laws governing VA benefits.

2.  New evidence received since the November 1976 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied the Veteran's claim for service connection for a right knee disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the November 1976 rating decision is new and material, and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a right knee disability, the Board need not assess the VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to the VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.

Historically, the RO issued a decision in November 1976 denying entitlement to service connection for a right knee disability.  The Veteran was notified of the November 1976 rating decision in a letter dated in December 1976.  The Veteran did not appeal this decision, and it therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.  The Veteran filed the instant claim for entitlement to service connection for a right knee disability in July 2009.

At the time of the last final rating decision in November 1976, whereby the RO denied service connection for a right knee disability, the evidence consisted of the Veteran's service treatment records.  The Veteran's service treatment records showed that upon entrance into service, the Veteran denied a history of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee.  Additionally, in the March 1976 report of medical examination upon entrance into service, the Veteran's lower extremities and spine/other musculoskeletal systems were evaluated as clinically normal.  The Veteran's service treatment records also showed that on May 4, 1976, the Veteran complained of a painful left knee; the treatment record indicated that there was swelling, and the physician's impression of the Veteran's condition was chondromalacia.  Several days later, the Veteran complained of a sore right knee.  According to a May 1976 orthopedic consultation report, there was a history of "chronic knee complaints [with] intermittent swelling after basketball."  The treating physician noted there was moderate effusion and pain on patellofemoral grating.  The Veteran's diagnosis was chondromalacia patella.  A May 1976 radiographic report of the Veteran's right knee showed a "negative examination."  Service treatment records also provide that the Veteran complained of pain in the right knee again in July 1976.  July 1976 physical therapy clinic records noted that the Veteran complained of knee pain for 10 years.  The treating physician detailed that the Veteran displayed high and lateral riding patella while sitting with his knees flexed and noted bilateral hypermobile patella.  The Veteran was diagnosed with chondromalacia secondary to hypermobile patella.  Based on an order dated in September 1976, the Veteran was discharged from the U.S. Army, effective September 14, 1976; the discharge order does not provide a reason for the Veteran's discharge.

The additional evidence presented since the final denial in November 1976 includes additional VA examinations and treatment records, private treatment records, and the Veteran's lay statements, including hearing testimony.  In a VA examination dated in November 2009, the examiner provided an etiology opinion regarding the Veteran's right knee disability, diagnosed as chondromalacia patella.  May 2012 VA treatment records show that the Veteran complained of right knee pain, which was diagnosed as "likely osteoarthritis."  According to May 2012 diagnostic test results, based on X-ray imaging of the Veteran's right knee, there were "no major abnormalities"; however, there was "some mild degenerative arthritis of both knees, as expected."  In a VA examination dated in December 2012, the examiner included a diagnosis that the RO did not consider in its November 1976 rating decision, specifically, bilateral knee degenerative joint disease (mild), and he provided an etiology opinion regarding this condition.  In his May 2010 notice of disagreement, September 2012 letter, and September 2015 hearing testimony, the Veteran denied that his right knee disability pre-existed service, and he described the circumstances surrounding injuring his right knee during training.  The Board concludes that this evidence is new and material because it was not of record at the time of the VA's final rating decision in November 1976, and it raises a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a right knee disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his right knee disability is related to his active duty service.  Specifically, he denies that a right knee condition preexisted service, and he asserts that he first injured his right knee in May 1976 during a rifle drill.  

According to the March 1976 report of medical examination, the Veteran's lower extremities and spine/other musculoskeletal systems were evaluated as clinically normal upon entrance into service.  In addition, in the March 1976 report of medical history upon entrance into service, the Veteran denied a history of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or "trick" or locked knee.  The Veteran's service treatment records also reveal that on May 4, 1976, the Veteran complained of a painful left knee; the treatment record notes that there was swelling, and the physician's impression of the Veteran's condition was chondromalacia.  Several days later, the Veteran complained of a sore right knee.  According to a May 1976 orthopedic consultation report, there was a history of "chronic knee complaints [with] intermittent swelling after basketball."  The treating physician noted that there was moderate effusion and pain on patellofemoral grating.  The Veteran's diagnosis was chondromalacia patella.  July 1976 physical therapy clinic records indicate that the Veteran complained of knee pain for 10 years.  The Veteran was diagnosed with chondromalacia secondary to hypermobile patella.  

In a November 2009 VA examination, the examiner noted an onset date of 1966 for the Veteran's chondromalacia patella.  According to the examiner, service medical records "document[ed] right knee pain secondary to hypermobile patella x 10 years ([existed prior to service])" and that the Veteran's service connection claim was previously denied because the "condition [was] considered a developmental abnormality not a disability under the law."  The examiner opined that there was "no medical evidence that the condition was permanently aggravated beyond the natural progression during his 6 months in service."  

A veteran is generally considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The lack of aggravation could be shown by establishing that there was no increase in disability or that any increase in disability was due to the natural progress of the preexisting condition.  See id. at 1096-97.  

In light of the foregoing, the Board finds the November 2009 VA opinion to be inadequate.  Although the examiner opined that there was "no medical evidence that the [Veteran's chondromalacia patella of the right knee] was permanently aggravated beyond natural progression during his 6 months in service," the examiner did not provide a sufficient rationale for his opinion.  The examiner provided that because the Veteran's service medical records documented right knee pain secondary to hypermobile patella for ten years, the Veteran's right knee disability existed prior to service.  However, the examiner's opinion does not account for the Veteran's lack of complaints related to his right knee upon entrance into service or the Veteran's March 1976 report of medical examination upon entrance into service showing that the Veteran's lower extremities and spine/other musculoskeletal systems were evaluated as clinically normal.  Accordingly, the RO should obtain an addendum opinion with adequate rationale addressing the etiology of the Veteran's right knee disability, diagnosed as chondromalacia patella, to specifically include whether the disability clearly and unmistakably preexisted service, and whether the right knee disability was caused or aggravated during the Veteran's period of active duty service.

Additionally, the July 2012 statement of the case provides that the RO considered treatment records from the Bay Pines VA Healthcare System for the period of November 17, 2009, to June 28, 2012.  However, with the exception of VA treatment records dated May 15, 2012, and diagnostic test results dated May 16, 2012, the Veteran's claims file does not include VA treatment records encompassing this time period.  The RO should therefore obtain all of the Veteran's VA treatment records and associate such records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include the treatment records from the Bay Pines VA Healthcare System from November 17, 2009, to June 28, 2012.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	After the above development has been completed to the extent possible, obtain an addendum opinion from the VA examiner who conducted the November 2009 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's right knee disability, diagnosed as chondromalacia patella.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

The examiner should first provide an opinion as to whether the Veteran's right knee disability, diagnosed as chondromalacia patella, clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably did not increase in severity during service.  

In rendering this opinion, the examiner should note and discuss the Veteran's March 1976 report of medical history, in which he denied any knee problems upon entrance into service, and his March 1976 entrance examination report, in which his knees were evaluated as clinically normal.  The examiner should also discuss the Veteran's in-service complaints of right knee pain in May 1976.

If the examiner is unable to find that the right knee disability clearly and unmistakably preexisted service, the examiner is then requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that such disability is otherwise etiologically related to service.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.

3.	After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


